             Case 3:19-cr-00113-MHL Document 1 Filed 06/27/19 Page 1 of 8 PageID# 1

 AO 91 (Rev. 11/11) Criminal Complaint

                                                                                                                         U-1^
                                      United States District Court
                                                                  for the

                                                      Eastern District of Virginia
                                                                                                                  JUN 2 7 2019
                                                                                                                                    lU
                   United States of America
                                V.

                                                                            Case No. 3:19mj
                    Steven B. BRIDGERS




                           Defendant(s)


                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                     March 4, 2019               in the county of         Fredericksburg        in the

      Eastern           District of             Virginia          the defendant(s) violated:

             Code Section                                                      Offense Description
18 U.S.C.§ 875(c)                               Interstate Communications with Intent to Extort




          This criminal complaint is based on these facts:
See attached Affidavit.




          Sf Continued on the attached sheet.



           leviewed by AUSA/SAUSA:                                                             Complainant's signature

           Thomas A. Garnett                                                   Special Agent Hugh Thatcher, U.S. Capitol Police
                                                                                               Printed name and title


 Sworn to before me and signed in my presence.


 Date:            06/27/2019
                                                                                                  Judge's

 City and state:                         Richmond, Virginia                     Hon. Roderick C. Young, U.S. Magi^tr^te Judge
                                                                                               Printed name and title
  Case 3:19-cr-00113-MHL Document 1 Filed 06/27/19 Page 2 of 8 PageID# 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division



UNITED STATES OF AMERICA


                                                    Criminal No.3:19mj

STEVEN B. BRIDGERS,

              Defendant.


  AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMNAL COMPLAINT AND
                                    ARREST WARRANT



       I, Hugh Thatcher, being duly sworn, hereby depose and state:



                                      INTRODUCTION


       1.     I am a Special Agent with the United States Capitol Police(USCP),and have been

since June 2004. I am currently assigned to the USCP Investigations Division, Threat Assessment

Section and the Electronic Crimes Section, where I work as a digital forensic examiner conducting

forensic examination on Computers, Servers and mobile digital devices. Prior to working in the

Investigations Division, I was a uniformed officer with the USCP from January 2002 to June

2004. Prior to employment with the USCP, I was a US Army Military Police officer for eight

years. During my time as a Military Police Officer, three years were spent as a Military Police

Investigator. I am a graduate of the Criminal Investigator Training Program at the Federal Law

Enforcement Training Center(FLETC)in Glynco, Georgia. In the course of my employment as a

Special Agent with the USCP,I have received training regarding the application for and execution

of arrest and search warrants. In my current assignment, I have participated in and conducted
   Case 3:19-cr-00113-MHL Document 1 Filed 06/27/19 Page 3 of 8 PageID# 3




investigations involving illegal activity, including threatening communications, both locally and

interstate.


        2.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        3.     This affidavit contains information necessary to support probable cause for this

application. This affidavit is not intended to include each and every fact and matter observed by

me or known to the Government.


        4.     This affidavit is made in support of a criminal complaint charging that beginning

on or about March 4, 2019, in the Eastern District of Virginia, STEVEN B. BRIDGERS

("BRIDGERS")knowingly sent a message in interstate commerce that contained a threat to injure

the person ofanother — specifically, that BRIDGERS made a phone call to the United States House

of Representatives Judiciary Committee, and during his subsequent conversation with an

individual employed by the House Judiciary Committee, threatened to shoot that individual, in

violation of Title 18 U.S.C. § 875(c).

                                     PROBABLE CAUSE


        1.     On March 4, 2019, the USCP Investigations Division-Threat Assessment Section

received a call from Victim 1, a Congressional staff intern for the U.S House of Representatives

Judiciary Committee in Washington, DC.

        2.     Victim 1 stated that on March 4,2019,at approximately 0946 hours EST,Victim 1

answered a phone call on the Judiciary Committee's main phone line. The caller identified himself

as "Steve."
  Case 3:19-cr-00113-MHL Document 1 Filed 06/27/19 Page 4 of 8 PageID# 4




       3.      Victim 1 stated that his phone conversation with "Steve" lasted approximately

twenty minutes. Victim 1 stated that during the conversation "Steve" identified himself as a

decorated Navy Veteran who had previously contacted the Judiciary Committee. Victim 1 further

stated that "Steve" explained that he was upset that his ("Steve's") recommendations to the

Committee had not been implemented or considered.

       4.      Victim 1 stated that "Steve" inquired if Victim 1 was taking notes, and asked if

Victim 1 was going to pass the information to the committee.

       5.      Victim 1 stated that "Steve" then made the following threatening statements:

                a. "If you don't pass the note I will shoot you in the arm. If you still don't I will

                    shoot you in the leg. Then if you have still have not passed the note I will

                    shoot you in the head."

                b. "Steve" explained that he knew Victim 1 was a "nobody" and that "Steve"

                    would "get [Victim 1] first" because "Steve" was a trained veteran who

                   "knows how to kill."


                c. "Steve" told Victim 1 that he ("Steve") knew where the Judiciary Committee

                    offices are from searching online.

       6.      Victim 1 stated that the caller ID had displayed the incoming phone number from

"Steve" as(202)224-3121. The number(202)224-3121 is assigned to the United States Capitol

switchboard, which redirects incoming calls to the specific office or agency requested by the caller.

The Capitol switchboard's phone number is serviced by the phone provider Verizon.

       7.      Agents obtained Verizon's records for the Capitol Switchboard's incoming call

logs. Those records indicated that phone number (202) 329-1 III had called the Capitol

switchboard at 0946 hours for a duration of 23 minutes 53 seconds. Capitol switchboard records
    Case 3:19-cr-00113-MHL Document 1 Filed 06/27/19 Page 5 of 8 PageID# 5




do not indicate, however, what number the incoming calls are subsequently transferred to (such as

the Judiciary Committee's main line).

       8.     An open source search of the phone number (202) 329-1111 revealed the phone

number belongs to Verizon Wireless. Business records were obtained from Verizon Wireless for

subscriber information and call logs.      Those records revealed the number belonged to a

Washington DC resident. However, tliat individual's phone records did not reflect a call to the

Capitol switchboard. USCP agents have interviewed that individual, and have determined that the

individual had no involvement with the call made by "Steve" to Victim 1.'

       9.     On March 25,2019, Victim 1 again received a phone call, while answering phones

for the Judiciary Committee,from a subject who identified himselfas"Navy Steve." Upon hearing

"Navy Steve's" voice. Victim 1 recognized the voice as being the same as the "Steve" who had

called Victim 1 on March 4,2019, and made the threatening statements about shooting Victim 1.

       10.    Due to Victim 1's realization that the "Navy Steve" caller was the same individual

who had made the threatening phone call to the Judiciary Committee three weeks earlier,the phone

call was transferred to the USCP's Threat Assessment Section.^

       11.     A USCP Special Agent proceeded to conduct a telephonic interview of "Navy

Steve." During this conversation,"Navy Steve" made the following statements(among others):


^      Caller ID Spoofing is technology that allows a caller to alter the information sent to Caller
ID systems, so that the call recipient's Caller ID will display not the actual phone number, but
instead a series of numbers selected by the caller. Investigators are aware of the existence of
software programs, applications, and websites that can "spoof such caller ID information.
Investigators believe BRIDGERS likely utilized such "spoofing" applications during BRIDGERS'
commission ofthe threatening calls to Victim 1 on both March 4 and 25.
^      As with the March 4 call to Victim 1, phone records for the Capitol Switchboard reflect an
incoming call on March 25 (at the same time and duration of BRIDGERS' call) as coming not
from BRIDGERS' phone number, but instead the same(202)329-1 111 number that investigators
have confirmed did not, in fact, call the Capitol Switchboard.
  Case 3:19-cr-00113-MHL Document 1 Filed 06/27/19 Page 6 of 8 PageID# 6




               a. "Navy Steve" is Navy veteran who suffers from post-traumatic stress disorder

                  (PTSD).

               b. "Navy Steve" had been fired because of his PTSD, and now lives in

                   Fredericksburg, Virginia.

               c. Identifying "Navy Steve's" Congressional Representative.

       12.    On March 27, 2019, the USCP contacted the district office of the United States

Representative that BRIDGERS had identified as BRIDGERS' Congressman.                      The

Congressman's staff explained to the USCP that they (the staffers) were currently working with a

Navy veteran named Steven B. Bridgers("BRIDGERS"). The district office staff explained that

BRIDGERS had made statements about having PTSD and losing his employment because ofthat

condition. The district office provided BRIDGERS' address, phone number, and email address.

The phone number BRIDGERS had provided to the Representative's staff was(540)361-0503.

       13.    Verizon Wireless records reveal a call from (540) 361-0503 to the U.S. Capitol

switchboard on March 4, 2019, at 0946 hours, for a duration of 24 minutes. Verizon Device ID

records revealed a Device ID of 89148000002694442218 and an IMEl of 354892073543500.

Verizon was unable to provide the subscriber information for the(540)361-0503, however, as the

account was originated by Tracfone Wireless.

       14.    Tracfone Wireless records confirm a call from (540)361-0503 to the U.S. Capitol

switchboard on March 4, 2019, at 0946 hours,for a duration of25 minutes.

       15.    Tracfone Wireless account information for (540) 361-0503 reveals the subscriber

provided the same email address ("steverino.xl@gmail.com") and city (Spotsylvania, Virginia)

that BRIDGERS had provided to the Representative's district office staff. Tracfone records also
  Case 3:19-cr-00113-MHL Document 1 Filed 06/27/19 Page 7 of 8 PageID# 7




list the (540) 361-0503 subscriber's date of birth, which is the same date of birth listed on

BRIDGERS' Virginia driver's license.

       16.    Investigators compared the Device ID provided by Verizon Wireless to the SIM

number provided by Tracfone, confirming that both numbers have the same value:

89148000002694442218.


       17.    Investigators subsequently reviewed cell site data for(540)361-0503. The cell site

data revealed that(540) 361-0503 had connected to cellular telephone towers located in an area

located southwest of Fredericksburg on(among other instances):

               a. March 03, 2019, at 0946 hours EDT, for a duration of 24 minutes and 2

                   seconds;

               b. March 25, 2019, at 1426 hours EDT, for a duration of 21 minutes and 30

                   seconds.


       18.    In both of the above instances,(540) 361-0503 had called (202) 224-3121 - the

number ofthe U.S. Capitol Switchboard located in Washington,DC.

       19.    As previously noted. Victim 1 received the threatening call in Washington, D.C. on

March 03,2019, at 0946 hours EDT.

       20.    As previously noted, a USCP Special Agent received a call transferred from the

House Judiciary Committee (located in Washington, D.C.), and conducted an interview of"Navy

Steve" consistent with the time and duration ofthe March 25,2019 call.

                                       CONCLUSION


       5.     Based on my training and experience, I submit to the Court that probable cause

exists to believe that on or about March 4, 2019, in the Eastern District of Virginia, STEVEN B.
  Case 3:19-cr-00113-MHL Document 1 Filed 06/27/19 Page 8 of 8 PageID# 8




BRIDGERS knowingly sent a message in interstate commerce that contained a threat to injure the

person of another, in violation of Title 18 U.S.C. § 875(c).

       6.        I therefore respectfully request that this Court issue a criminal complaint charging

STEVEN B. BRIDGERS with violating Title 18 U.S.C. § 875(c), as well as issue a warrant

authorizing his arrest on that criminal complaint.




                                                uigh Thatcher
                                               Special Agent
                                               United States Capitol Police



Sworn to and subscribed
Before me this         day of June, 2019.



                                                     Roderick C« Young
                                                     United States Magistrate
